                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,             )   Criminal No. 19-172 (MJD/TNL)
                                      )
                        Plaintiff,    )   ORDER FOR EXTENSION OF TIME
      v.                              )   TO FILE POSITION PLEADINGS
                                      )
CHARLES ANTONIO GAYLES,               )
                                      )
                      Defendant.      )



      IT IS HEREBY ORDERED that:

      Defendant's Motion for Extension of Time [Docket No. 48] is GRANTED.
      All position pleadings and written correspondence are due by March 5, 2020

Dated: February 12, 2020
                                                 s/ Michael J. Davis
                                                 Michael J. Davis
                                                 United States District Court
